 In theMatter OfCORNPRODUCTS REFININGCOMPANY,EMPLOYERandOIL WORKERSINTERNATIONALUNION, CIO,'PETITIONERCase No. 39-RC-101.Decided November 21, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before James P.Wolf, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.2Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel. [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in comerce within the meaning of theNational Labor Relations Act.'Herein called Oil Workers.2Before the hearing, International Chemical Workers Union, AFL, herein called ChemicalWorkers, petitioned for leave to intervene and appeared at the hearing without objectionfrom any of the parties. International Union of Operating Engineers, AFL, herein calledOperating Engineers,and Lodge' 1276, International Association of Machinists,hereincalled IAM, moved to intervene at the hearing.The Employer, Oil Workers, and ChemicalWorkers objected to such intervention on the grounds that(1) an agreement for a Board-directed consent election signed by the objecting parties prior to the hearing was a barto intervention, (2) the objecting parties were not timely apprised of the units sought bythese intervenors, and (3)the units sought by these intervenors are inappropriate.We find no merit in any of these objections.As to the first ground, the Employer sug-gests that the Board should extend the "contract bar" rule to preclude intervention by alabor organization which seeks to become a party to a representation proceeding after thesigning of a consent election agreement.Such an agreement,however, is merely an admin-istrative device of the Board to facilitate the holding of an election without the necessityof a formal hearing,and does not bar participation in a representation proceeding by otherinterested labor organizations.As we are administratively satisfiedthatthe OperatingEngineers and the JAM have a sufficient interest,we find that their intervention was proper.As to the second ground, we believe that no party hereto was prejudiced by the granting ofintervention,as all parties were afforded the opportunity of fully exploring the unit issuesat the hearing.As to the third ground,the inappropriateness of a unit is for the Board'sdetermination upon consideration of the entire record,and is not a valid ground forobjecting at a hearing to the intervention of a party.For the same reason,we find nomerit in the objection of the Operating Engineers to the intervention by the IAM on theground that the unit sought by the IAM includes the employees in the unit proposed by theOperating Engineers.87 NLRB No. 30.187 188DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting -commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Oil Workers and the Chemical Workers each seek to repre-sent a plant-wide unit of the production and maintenance employeesin the Employer's Blue Bonnet plant at Corpus Christi, Texas.TheOperating Engineers seeks to represent a unit of instrument depart-ment employees.The IAM seeks to represent a unit consisting of allmaintenance employees, excluding the instrument department em-.ployees.As an alternative, the TAM is willing to include the instru-ment department employees, if the Board finds that theyappropriately belong in a maintenance unit.The Employer, the OilWorkers, and the Chemical Workers assert that, because of the plant'sfunctional integration, the interrelation of interests among all theemployees, and because of the pattern of bargaining in the "wet-milling" industry, of which this plant is a part, only a plant-wideunit of production and maintenance employees is appropriate. Thereis no history of collective bargaining for the employees at this plant.The Employer is engaged in the manufacture, sale, and distributionof food and food products at its plants in Argo and Pekin, Illinois,North Kansas City, Missouri, Corpus Christi, Texas, and in certainforeign countries. Its principal products are starch, sugar, vegetableoils, and cattle food.The Blue Bonnet plant at Corpus Christi, whichis the newest of the Employer's plant, began operations on June 6,1949, and at the time of the hearing the plant was not yet in fullproduction.Construction of all buildings, however, had been virtu-ally completed and the Employer expected to operate at full capacitywithin 30 to 45 days from the time of the hearing.The Blue Bonnet plant, like the Employer's other domestic plants 3utilizes a "continuous flow process" for the processing of grain.Theseoperations are known as "wet-milling," because the raw material isfirst saturated with water and chemical solutions.After the liquidsare withdrawn, the material, called "grind," is pumped through aseries of connected pipes throughout the plant.Machines, located at3Before opening the Blue Bonnet plant, the Employer hired 150 production employeeslocally and sent them to the Employer's northern plants for 12 to 15 months training.About 50 of these employees returned to the plant.Blue Bonnet differs from the otherplants only in the following respects;it has more modern machinery and equipment withmore extensive automatic instrument control;Itmanufactures fewer varieties of endproducts;the basic raw material is milo maize,whereas the other plants use corn.Thesematerials,however,have the same chemical analyses.Blue Bonnet machinery-and equip-ment can be adapted in a few hours to processing corn by -minor adjustments at a cost ofonly $200 for the entire plant. CORN PRODUCTS REFININGCOMPANY189points along the line of flow, separate.and extract the various prod-ucts.Once the process has been started, the grind must flow con-tinuously without interruption until all phases of the process havebeen completed.Any halt in the process results in the inevitable lossof grind, as there are no storage facilities at any point along the lineof flow.4The maintenance department:There are 40 employees in this de-partment at Blue Bonnet, classified as maintenance mechanics 5 whowork under a master mechanic.Presently, these employees are princi-pally engaged in installing and adjusting the production equipment,but their duties will eventually consist mainly in servicing and repair-ing this equipment.The Employer's experience indicates that therewill be frequent break-downs, requiring that production operatorsassist the maintenance mechanics in order to get the process backinto operation in the shortest possible time.It is also common in the"wet-milling" industry for plants to shut down frequently because ofmajor break-downs, for periodic inspections, or because of lack ofbusiness.6At such times, also, the production operators and the main-tenance mechanics will work together in making repairs and inspec-tions and, upon their completion, in getting the flow started.Theproduction operators themselves frequently perform maintenancefunctions oil their equipment.'Tool boxes, located in several build-ings, contain hand tools, which they are authorized to use for thispurpose.The instrument department:There are 17 employees,8 headed byan instrument supervisor, who maintain and repair the numerouspneumatic, hydraulic, and electric instruments throughout the plant.These instruments, which provide automatic controls and recordmeasurements,areindispensabletothecontinuousfunctionof the flow process and must be constantly maintained and repaired.4 "Dry-milling" differs in that no liquids are added to the raw material which is processedin a dry state.This Processing method permits storage of grind at any stage without loss.sAlthough these employees are experienced in one or more crafts, they do not workalong craft lines but are required to perform any work they are capable of doing.BThe Employer estimates that shut-downs for all these reasons will regularly occur atintervals of 2 to 3 weeks.'They change metal and nylon screens on grain cleaning and de-watering equipment,change broken paddles on the agitators in germ separators, replace hammers, remove washwater lines and baskets on Reitz disintegrators, take oil expellers apart, take apart Mercocentrifugal machines and replace nozzles, replace valves on sealed water lines and pumps,disassemble Mereo and DeLaval machines for cleaning, and lubricate equipment.Produc-tion operators either perform these operations alone or together with maintenance mechanicswho may be called upon to participate with the operators in getting these jobs done quickly.8 They are classified in their order of skill as three zone leaders, six instrument mechanics,four instrument process men, one instrument repairman, and three instrument helpers.The Employer does not recognize these employees as members of a recognized craft, andthere is no apprenticeship program for them: They are regarded by the Employer asskilled technicians.In hiring instrument mechanics, the Employer desires men with 5 or6 years' experience in instrument work, and requires 1 to 5 years' experience for repairmen. 190DECISIONSOF NATIONALLABOR RELATIONS BOARDTherefore the instrument men have been specially instructed in allphases of the production process to facilitate their work.At timesof instrument failures, they may be required to assist ptodu.ctionoperators in maintaining operations on a manual basis while repairsare being made, and in starting up machinery after instruments havebeen reinstalled.Production operators also assist instrument menin speeding repairs.As part of their regular duties, instrument menfrequently perform ordinary maintenance work, such as moving andlowering valves, cleaning pump pipes, dismantling and reassemblingmotors, and pulling electric wires through conduits.°Employee benefits and working conditions are generally the samefor all employees in the plant.Although there is separate depart-mental supervision, when mechanics or instrument men are assignedto a repair job in the production sections, they work under the super-vision of a production foreman.All operators, mechanics, and instru-ment men on the night shifts are under the supervision of the nightsuperintendent.Seniority is on a plant-wide basis, with promotionsand ]ay-offs depending primarily on merit.Although there have beenfew instances so far of employee interchange 10 between departments,the Employer's policy calls for all plant jobs to be filled by bids fromemployees, irrespective of the departments in which they work.In earlier cases,,-, involving other domestic plants of the Employer,the Board has held that only plant-wide production and maintenanceunits were appropriate because of the community of employee in-terests arising from the functional integration of the "wet-milling"process, and because the industry generally appears to have followedthe pattern of bargaining in plant-wide units.12The evidence in theThe instrument men also maintain and repair the air-conditioning and water-coolingunits in the plant, as well as photo-switches for alarms and motor controls.Occasionally,maintenance mechanics will work together with the instrument men in repairing thisequipment.Each of these groups has its own shop facilities and storage space, locatedin the same building, but they frequently use the same machine tools and work on thesame work-bench.10Two employees from another department have been transferred to the maintenancedepartment.Blue Bonnet also has a labor pool, administratively part of the productiondepartment, from which each department requisitions employees on a temporary basis asthey are needed.The Employer'spolicyis to assign new employees to the pool and tocatalog all their skills.Eventually, it is expected that vacancies in all departments willbe filled mostly by transfer of employees from the labor pool.11Corn Products Refining Company,80 NLRB 362;Corn Products Refining Company,60 NLRB 02.12The record indicates that the following companies, together with the Employer, consti-tute the "wet-milling" industry in this country: Clinton Industries, Inc., Clinton, Iowa;The Hubinger Company, Keokuk, Iowa ; Penick and Ford, Ltd., Inc., Cedar Rapids, Iowa ;A. E. Staley Mfg. Co., Decatur, Illinois ; Union Starch and Refining Company, Granite City,Illinois ; National Starch Products, Inc., Indianapolis, Indiana; American Maize ProductsCo., Robey, Indiana.Except for a unitof masonsconsisting of three or four employeesat the Clinton Industries plant, and a machinists' unit at the Employer's Argo plant, itappears that all employees of these. companies are bargained for in production andmaintenance units. CORN PRODUCTS REFINING COMPANY191instant case reveals the same compelling reasons which supported theBoard's decisions in these cases.We believe, therefore, that only aplant-wide production and maintenance unit is appropriate.We find that all production and maintenance employees at theEmployer's Corpus Christi, Texas, Blue Bonnet plant, excluding office,clerical, administrative, technical, and professional employees, guards,and supervisors as defined in the Act constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.5.The Employer requests that employees whom it expects to lay offbe excluded from voting in any election as temporary employees.There are presently 305 employees employed at this plant.The Em-ployer contemplates that when operations at the plant have been sta-bilized, the working complement will be reduced to 200 to 225employees.The Employer asserts that it will be able to determine,before any election in this proceeding is held, which of its employeeswill not be retained.Should there be an increase in the Employer'sbusiness after they have been laid off, these employees may be givenpreferential rehiring rights with accrued seniority on the basis oftheir present employment.The Employer, however, is uncertain as toits future policy in this regard.We find that none of the Employer'semployees may be classified as temporary, as all appear to have beenhired as permanent employees and presently appear to hold such sta-tus.However, employees who are laid off before the election hereindirected,without reasonable expectation of reemployment, will beregarded for these purposes as being permanently severed and ineligi-ble to vote.13DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction. and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-'Waterman Steamship Corporation,78 NLRB 20. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDstated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining, byOil Workers International Union, C. I. 0., or by International Chem-icalWorkers Union, AFL, or by Lodge No. 1276,, International Asso-ciation of Machinists,14 or by none.44By Order dated December 6, 1949, the above Decision and Directionof Election wasamended by according Lodge No. 1276, International Association of Machinists,a place onthe ballot for the directed election herein.